Citation Nr: 0427018	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  99-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran served on active military duty from April 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  In December 1999, the veteran testified at a 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is in the claims file.  

This appeal was previously denied by the Board in a decision 
issued on May 19, 2000.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC or Court).  In a March 2001 Order, the Court granted 
the Appellee's Motion for Remand and to Stay Proceedings, and 
vacated the Board's decision.  The matter was returned to the 
Board, and in October 2001, the Board remanded the appeal to 
the RO for further development.  The requested development 
was completed, and the case is now ready for appellate 
review.  The Board notes that at the time of the May 2000 
Board decision there were three issues on appeal:  
entitlement to service connection for a heart disorder, 
otitis media, and hearing loss.  While the appeal was on 
remand to the RO, service connection for hearing loss was 
granted in a November 2003 rating decision, so that issue is 
no longer on appeal.  

In April 2004, the veteran submitted a statement in which he 
raised claims for service connection for a brain tumor and 
for measles.  Those claims are referred back to the RO for 
any appropriate action.  


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that any 
current heart disorder is causally due to an incident of the 
veteran's active military service or began during the 
veteran's first post-service year.  

2.  The medical evidence does not demonstrate that the 
veteran currently has otitis media that is due to an incident 
of his active military service.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated during 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 
1991 & Supp. 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Otitis media was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 1991 & Supp. 2002); Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he 
currently has a heart disorder and otitis media, due to his 
active military service.  As noted in the Introduction to 
this decision, this appeal was previously denied by the Board 
in a decision issued on May 19, 2000.  The veteran disagreed 
with that decision, and appealed to the CAVC.  The Secretary 
(the Appellee) filed a motion to vacate and remand the 
Board's decision for readjudication based on recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Court granted the Secretary's motion in a March 2001 Order, 
and remanded the matter to the Board.  In October 2001, the 
Board remanded the appeal to the RO for VCAA compliance and 
to request the veteran's records from the Social Security 
Administration.  The Board is satisfied that the actions 
requested in the remand were completed, and the case is ready 
for appellate review.  

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 
(2003) (to be codified at 38 U.S.C. § 5103(b)).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  Under 38 U.S.C.A. § 5103A, the VCAA codified VA's 
duty to assist, and provides that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA are found in 38 C.F.R. § 3.159.  

In Pelegrini v. Principi (Pelegrini I),  17 Vet. App. 412 
(2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
case was subsequently withdrawn in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004), and a new opinion 
issued in its stead, which clarified the holding in Pelegrini 
I.  Pelegrini II, held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

In September 2002, the RO sent the veteran a letter notifying 
him of the VCAA, and how it impacted his claims on appeal.  
The letter was sent after the initial RO decision was 
rendered for the claims on appeal, but the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in the pre-VCAA adjudications was harmless error.  
While the notice provided to the veteran in September 2002 
was not given prior to the first AOJ adjudication of the 
claims on appeal, the notice was provided by the AOJ prior to 
the transfer of the veteran's case back to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which is 
explained in more detail below.  After the VCAA notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case (SSOC) was issued in December 2003.

The September 2002 notice requested that the veteran respond 
to the letter within 30 days, see Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 
(2003) (to be codified at 38 U.S.C. § 5103(b)), and a follow-
up VCAA letter was sent in September 2003, which informed the 
veteran that he could take longer than 30 days to submit 
additional evidence.  Moreover, the cover letter attached to 
the December 2003 SSOC provided the veteran an additional 60 
days to submit further information or argument.  

The veteran did not respond to either the September 2002 or 
September 2003 letters, but in a "Statement of 
Representative in Appeals Case," received in February 2004, 
the veteran's representative stated:  "we believe that the 
file contains sufficient evidence to support the veteran's 
contentions for the issues he has on appeal; therefore, we 
have no additional comments to add."  Similarly, in a March 
2004 written Informal Hearing Presentation, the veteran's 
representative reiterated that they had no further argument 
to submit in this appeal.  As such, the Board finds that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The  veteran has indicated that he has no 
further information to submit in support of his appeal, and 
it is not prejudicial to proceed with adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the appellant).  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b), proper VCAA notice must also include a statement 
in which VA requests "that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini II, 18 
Vet. App. 120-21.

In this case, although the VCAA notice letters that were 
provided to the veteran do not explicitly contain the 
"fourth element," the September 2002 letter requested that 
the veteran inform them if there was any other evidence or 
information that he thought would support his claim.  
Specifically, the letter requested that the veteran provide 
them with a list of any and all VA or private medical 
providers who treated him for otitis media and heart 
conditions since service separation.  Thus, the Board finds 
that the veteran was fully notified of the need to provide VA 
with any evidence pertaining to his claims, and/or to give VA 
enough information about records so that VA could assist him 
in obtaining them.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  

A statement of the case (SOC) was issued in February 1999, 
which provided the veteran with the laws and regulations 
governing claims for service connection.  The September 2002 
VCAA notice letter also explained to the veteran what the 
evidence must show to establish entitlement to service 
connection.  In short, the Board is satisfied that the 
veteran was put on notice as to the evidence needed to 
substantiate his claims, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records, private treatment records, 
and VA clinical records.  In September 2002, the RO requested 
the veteran's records from the Social Security 
Administration, but in August 2003 a response was received 
indicating that the veteran's folder had been destroyed.  The 
veteran underwent VA examinations in November 2003, and in 
December 1999 he testified at a hearing before the 
undersigned Veterans Law Judge.  As is clearly documented in 
the record, attempts have been made to secure all relevant 
records identified by the veteran, and the Board is unaware 
of any additional evidence that should be obtained prior to 
proceeding with this appeal.  In short, the Board finds that 
the duty to assist the veteran was satisfied, and the case is 
ready for appellate review.  38 U.S.C.A. § 5103A.

Service connection is granted for disability resulting from 
an injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence may 
be presumed for certain types of chronic heart disease, if 
evidence establishes that the disease was manifest to a 
compensable degree within the first year following service 
separation.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

A review of the history of this appeal is as follows.  The 
veteran served on active duty from April 1943 to December 
1945.  In March 1998, he filed a claim for service connection 
for a heart condition and otitis media.  He claimed that he 
had a heart attack in the Army in 1944 while on sick leave, 
and that he developed otitis media in service as a result of 
the measles.  At the December 1999 hearing, the veteran 
testified that his first post-service ear infection was in 
late 1947 or early 1948.  He also described the 1944 heart 
attack, and indicated that he was treated at St. John's 
Memorial Hospital in Anderson, Indiana.  He stated that he 
was unable to obtain the records of treatment from that 
hospital, as he was told that they refused to search their 
archives.  The veteran reported that he had a bad heart 
attack in 1975, followed by by-pass surgery in January 1976.

Heart Disorder.

The veteran's service medical records are negative for any 
evidence of a heart attack or for any treatment for a heart 
disorder.  An undated service medical record indicates that 
the veteran's heart was regular in rate and rhythm.  The 
service separation examination report indicates that the 
cardiovascular system was normal, and a chest x-ray was 
negative.  

Following service separation, the earliest medical evidence 
of a heart disorder is contained in private medical records 
from B. Hospital, reflecting treatment in December 1975 for 
arteriosclerotic heart disease.  It was noted that the 
veteran had sustained an inferior posterior infarct with 
lateral wall extension approximately eight weeks prior.  He 
was hospitalized for a left heart catheterization and 
coronary angiography.  In January 1976, the veteran underwent 
bypass surgery.  

The record contains copies of VA clinical records reflecting 
treatment from approximately December 1997 through September 
2003.  Those records reflect periodic treatment for a heart 
disorder.  In records dated in September 2002 and November 
2002, the veteran reported a history of a heart attack in 
1944.  

In a November 2003 VA heart examination, the examiner 
provided a detailed description of the veteran's medical 
history, based on a review of his claims file.  The examiner 
diagnosed the veteran with arteriosclerotic heart disease and 
coronary artery disease with two bypass grafts.  The examiner 
opined that even though the veteran had some kind of history 
of a heart disorder when he had measles in service, it was 
highly unlikely that he would have had coronary artery 
disease and still served on active duty in World War II and 
had no further heart disease until 1975.  Therefore, the 
examiner concluded that it was not likely that the veteran's 
heart disorder was related to the veteran's "unproven 
history of a heart problem at age 18" or any other service-
related event.  

The Board has carefully reviewed all the evidence in this 
appeal, but finds that the preponderance of the evidence is 
against a claim for entitlement to service connection for a 
heart disorder, and the appeal must be denied.  The evidence 
is clear that the veteran currently has a heart disorder, but 
there is no competent medical evidence linking this disorder 
to his active military service.  

As discussed, the veteran's service medical records are 
negative for any evidence of a heart disorder.  There is also 
no evidence of a heart disorder within the first post-service 
year.  See 38 C.F.R. §§ 3.307, 3.309.  Rather, the first 
post-service medical evidence of a heart disorder is in 1975, 
which was 30 years following service separation.  The Board 
acknowledges the veteran's statements and testimony that he 
sustained a heart attack in 1944, while on leave from active 
duty.  However, he has presented no medical evidence to that 
effect.  He testified that the treatment records from the 
facility that treated him around that time are unavailable.  
Additionally, no medical provider has opined that the veteran 
had a heart disorder prior to 1975.  

The record contains a few instances in which treating 
physicians described the veteran with a history of having had 
a heart attack in 1944.  However, those statements were based 
on the veteran's report of his own medical history, and as 
such, do not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence or 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  Moreover, despite 
the detailed records of the veteran's heart treatment in 
1975, those records contain no references to any earlier 
heart trouble, including a heart attack in 1944.  Aside from 
the veteran's own contentions, there is simply no supporting 
evidence that he developed a heart disorder that began in his 
military service.  

The Board acknowledges the veteran's statements and testimony 
of record in which he maintains that he had a heart attack in 
service, and that his current heart disorder is related to 
that in-service incident.  However, as the veteran does not 
have any medical expertise or training, his opinion as to the 
etiology of his current heart disorder is not competent 
medical evidence, which is required to establish service 
connection.  See Espiritu, 2 Vet. App. at 494-95 (laypersons 
may be competent to provide an "eye-witness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge).  Rather, 
medical evidence is needed that establishes that the 
veteran's current heart disorder is causally related to an 
incident to his active military service, or, was manifest 
during an applicable presumptive period.  As discussed, such 
evidence is not present in this case.  

Otitis Media.

The veteran's service medical records reveal that the veteran 
was diagnosed with acute otitis media in 1944, but the 
service separation examination report is negative for any 
findings of otitis media, or any abnormalities pertaining to 
the ears.  

In January 1999, the veteran submitted a statement from his 
wife, who indicated that he had frequent earaches in his 
right ear.  The veteran testified at the December 1999 
hearing that following service separation, he had an ear 
infection as early as 1947 or 1948, but that he treated it 
with a home remedy.  

The record contains copies of VA clinical records reflecting 
treatment from approximately December 1997 through September 
2003, but those records are negative for any treatment for 
otitis media.  

In November 2003, the veteran underwent a VA audiological 
examination.  The examiner indicated that the veteran's 
claims folder was available for review.  The veteran was 
diagnosed with mild to severe sensorineural hearing loss.  
The examiner indicated that the veteran's subjective 
complaints of tinnitus were consistent with a history of 
noise exposure and otitis media.  

In a November 2003 VA heart examination, the examiner 
diagnosed the veteran with traumatic injury of both ears, 
with secondary chronic tinnitus, early infection, and hearing 
loss.  The examiner indicated that he saw no signs of 
recurrent ear infection in the recent past or for many years, 
and the examiner opined that the veteran has had no recurrent 
otitis media.

The Board has carefully reviewed all the evidence in this 
appeal, but finds that the preponderance of the evidence is 
against the claim for service connection for otitis media, 
and the appeal must be denied.  Although it is clearly 
documented in the veteran's service medical records that he 
was diagnosed with otitis media, there is no indication that 
he currently has otitis media due to an in-service incident.  
The November 2003 VA examination for hearing was negative for 
any findings of otitis media.  Moreover, in the November 2003 
VA examination for the heart, the examiner opined that he saw 
no evidence of recurrent ear infections or otitis media.  As 
there is no current evidence of otitis media, the claim must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim.)

The Board acknowledges the veteran's statements and testimony 
of record in which he maintains that he currently has otitis 
media, which is related to his in-service otitis media.  The 
Board also acknowledges the veteran's and his wife's 
statements that he has had recurrent ear infections over the 
years.  However, as the veteran and his wife do not have any 
medical expertise or training, their opinions as to a current 
diagnosis or as to the etiology of a medical disorder is not 
competent medical evidence, which is required to establish 
service connection.  See Espiritu, 2 Vet. App. at 494-95.  
Rather, medical evidence is needed that establishes not only 
that the veteran currently has otitis media, but that it is 
causally related to an incident to his active military 
service.  As discussed, such evidence is not present in this 
case.  

Conclusion.

In conclusion, the Board finds the preponderance of the 
evidence is against claims for service connection for a heart 
disorder and for otitis media, and the appeal is denied.  The 
Board has considered the "benefit of the doubt" rule, but 
because the evidence is not in relative equipoise, that 
doctrine is not applicable in this case.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. 
§ 5107(b) requires that the Board consider all the evidence 
and material of record; the benefit-of-the-doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).  



ORDER

Service connection for a heart disorder is denied.

Service connection for otitis media is denied.  



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



